Citation Nr: 0635050	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-41 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for bipolar disorder, 
claimed as depression, to include the question of whether a 
timely substantive appeal was filed.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from January 2000 to 
April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision, which, inter 
alia, denied the veteran service connection for depression.  
The veteran filed a notice of disagreement (NOD) in August 
2003, and the RO issued a statement of the case (SOC) in 
September 2004.  The veteran filed a substantive appeal (via 
a statement in support of his claim) in December 2004.  

For reasons expressed below, the Board has recharacterized 
the issue as on the title page, and is remanding this matter 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed NOD in writing and, after 
an SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  The substantive appeal must also 
indicate what issues are being perfected.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2006).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2006).  Where a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

As noted in the Introduction, above, the matter now before 
the Board involves the appeal of an August 2003 decision 
denying service connection for depression.  The RO notified 
the veteran of that decision by letter of August 14, 2003.  
An NOD was received on August 21, 2003, and an SOC was issued 
on September 17, 2004.  The substantive appeal as to this 
issue, filed via a statement in support of the veteran's 
claim, was dated on December 3, 2004.  Even if the Board were 
to accept the date of this document as the date of filing for 
purposes of applying 38 U.S.C.A. § 7105 and 38 C.F.R. § 
20.302, the date of this document is more than one year after 
the RO issued its decision in August 2003 and more than 60 
days after the issuance of the SOC.  Further, the claims file 
reflects no other correspondence from either the veteran or 
his representative that may be construed as a timely 
substantive appeal, or a timely request for an extension of 
time to file a substantive appeal.  As such, it does not 
appear that a timely substantive appeal has been filed in 
this case.

As the veteran and his representative have not been furnished 
the pertinent legal authority governing the question of 
timeliness of an appeal, and the opportunity to provide 
written response thereto, the Board finds that the RO should 
consider the question of whether a timely substantive appeal 
was filed as to the denial of service connection for bipolar 
disorder, claimed as depression, in the first instance, to 
avoid any prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).  If the RO finds that the 
substantive appeal was untimely, then it must furnish to the 
appellant and his representative an appropriate SSOC on the 
question of whether a timely substantive appeal was filed 
(that includes citation to and discussion of all legal 
authority governing the timeliness question, along with clear 
reasons and bases for all determinations), and afford them 
the appropriate time period for response before the claims 
file is returned to the Board for further appellate 
consideration.

If, and only if, the RO determines that the veteran has filed 
a timely substantive appeal should the RO undertake further 
action on the claim for service connection for bipolar 
disorder, claimed as depression, to include any notification 
and/or development action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), as appropriate.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should adjudicate the claim for 
service connection for bipolar disorder, 
claimed as depression, to include the 
question of whether a timely substantive 
appeal was filed, in light of all 
pertinent evidence and all legal 
authority.

2.  If the RO's determination on the 
timeliness question is adverse to the 
veteran, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC on the question of 
whether a timely substantive appeal was 
filed; the RO's SSOC should include 
citation to and discussion of all legal 
authority governing the timeliness 
question along with clear reasons and 
bases for all determinations.  After 
issuance of the SSOC, the RO should afford 
the appellant and his representative an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

3.  If and only if the RO's determination 
on the timeliness question is favorable to 
the veteran should the RO undertake any 
additional notification and/or development 
action on the claim for service connection 
before readjudicating such claim, on the 
merits.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence or argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

